—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered December 3, 1998, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s remarks during summation did not deprive the defendant of a fair trial.
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.